Citation Nr: 1716655	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for right arm complete reflex sympathetic dystrophy (right arm disability).

2.  Entitlement to a disability rating in excess of 10 percent for paresthesia of the right leg (right leg disability).

3.  Entitlement to a disability rating in excess of 10 percent for paresthesia of the left leg (left leg disability).

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a lower spine disorder.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for obstructive sleep apnea (OSA).  

9.  Entitlement to a disability rating in excess of 20 percent for paresthesia of the left arm (left arm disability).

10.  Entitlement to service connection for an acquired psychiatric disorder. 

11.  Entitlement to service connection for a right leg and knee disorder, to include an internal derangement of the right knee (right knee disorder).  

12.  Entitlement to service connection for a left knee disorder, to include osteoarthritis.  

13.  Entitlement to service connection for hypertension.    

14.  Entitlement to service connection for a bladder disorder.  

15.  Entitlement to specially adapted housing or special home adaptation grant.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and from a May 2013 rating decision of the RO in Indianapolis, Indiana.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Indianapolis. 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary of VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) pursuant to Clemons and re-characterized it as shown on the cover page of this decision.  Similarly, the Board has re-characterized several of the Veteran's claims of entitlement to service connection for physical disorders to afford him an expansive scope of these claims.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issues of entitlement to an increased rating for a left arm disability and service connection for an acquired psychiatric disorder, right knee disorder, left knee disorder, hypertension, and bladder disorder, as well as specially adapted housing or special home adaptation grant, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 



FINDINGS OF FACT

1.  The Veteran withdrew his claims of entitlement to a disability rating in excess of 60 percent for a right arm disability, in excess of 10 percent for a right leg disability, and in excess of 10 percent for a left leg disability, and entitlement to service connection for a right foot disorder, in a January 2017 written statement. 

2.  The Veteran's current lower spine disorder, including degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, did not manifest in service or within one year of separation from service, it is not otherwise etiologically related to his military service, and it is not caused or aggravated by his cervical spine disability.  

3.  The Veteran's current prostate disorder, to include mild benign prostatic hypertrophy, did not manifest in service and he has not incurred an in-service injury, event, or disease related to his current prostate disorder. 

4.  The Veteran did not have a heart disability for VA purposes at any time during the appeal period.

5.  The Veteran's current OSA is not caused or aggravated by any acquired psychiatric disorder or a service-connected back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to a disability rating in excess of 60 percent for a right arm disability, in excess of 10 percent for a right leg disability, and in excess of 10 percent for a left leg disability, and entitlement to service connection for a right foot disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for entitlement to service connection for a lower spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for entitlement to service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

4.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

5.  The criteria for entitlement to service connection for OSA have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, because the Veteran's request to withdraw a substantive appeal on the issues of entitlement to a disability rating in excess of 60 percent for a right arm disability, in excess of 10 percent for a right leg disability, and in excess of 10 percent for a left leg disability, and entitlement to service connection for a right foot disorder is granted by this decision, any error related to the VCAA is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

In regard to the Veteran's prostate and heart claims, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not been provided with VA examinations for the prostate and heart claims.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current prostate disorder that occurred in service and that the Veteran does not have a current heart disability for VA purposes.  VA, therefore, has no duty to provide medical examinations for these claims.

Withdrawal of Claims

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  Id. 

After a consultation with the Veteran, his representative submitted a written statement in January 2017 requesting the withdrawal of issues of entitlement to a disability rating in excess of 60 percent for a right arm disability, in excess of 10 percent for a right leg disability, and in excess of 10 percent for a left leg disability, and entitlement to service connection for a right foot disorder.  Thus, there are no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review these claims and they are therefore dismissed.


Service Connection, Generally

The Veteran asserts that his current lower spine disorder was caused by his active duty service, to include an in-service motor vehicle accident (MVA), or caused or aggravated by his cervical spine disability.  Moreover, he contends that his current prostate and heart disorders were caused by his active duty service.  Furthermore, he alleges that his current OSA was caused or aggravated by his acquired psychiatric and lower spine disorders.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  The Veteran has a current arthritic back disorder, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as arthritis) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lower Spine Disorder

The Veteran asserts that his current lower spine disorder was caused by his in-service MVA and/or is caused or aggravated by his cervical spine disability.

Many VA and private treatment records show that the Veteran has a current lower back disorder.  Specifically, a December 2010 VA examination report showed a diagnosis of a lumbar strain.  A March 2011 VA examination report indicated a diagnosis of DJD of the lumbar spine with a bulging disc and stenosis.  An October 2011 private hospital discharge note showed that the Veteran had a lumbar laminectomy and fusion and a January 2012 private x-ray of the spine showed an impression of post-operative changes that were compatible with L4-L5 posterior spinal fusion and mild degenerative changes.  Thus, the first element of direct and secondary service connection-evidence of a current disability-is met. 

Regarding the second element of direct service connection, the claims file includes numerous service treatment records documenting the Veteran's June 1986 MVA and the residual medical symptoms stemming from that accident.  Especially as it relates to the Veteran's claim for a lower spine disorder, a June 1986 clinical record showed that the Veteran's back was tenser at the T6 spinal segment and the medical professional's impression was to rule out a thoracic spine fracture.  Another June 1986 record showed that the Veteran was placed in a cervicotheracic arthrosis to increase stability of his cervical-thoracic joint.  A July 1986 computed tomography (CT) scan of the lower cervical spine showed an impression of C6 and C7 vertebral body fractures, C6 and C7 lamina fractures, and minimal impingement on the subarachnoid space from the left, but it not show any evidence of disc herniation or thoracolumbar symptoms.  Another July 1986 service treatment note showed that the Veteran was being treated with a halo vest for his neck fracture symptoms.  The Veteran was prescribed Valium for back and leg spasms and Percocet for headaches and back pain in July 1986.  

An August 1986 medical record of care showed that the Veteran's back was tender at the T6 spinal segment and that he was hyperesthetic at the T1-T4 spinal segments.  The medical professional diagnosed him with laminar fractures of the C6-C7 vertebral bodies and a Brown-Sequard spinal cord injury at the C6-C7 vertebral bodies with left leg and left arm paresthesia.  The evaluator also noted that the Veteran was outfitted with a halo vest; however, no back or lower spine disorder symptoms were mentioned during the evaluation.  These symptoms were also noted in an August 1986 report of medical examination, which also showed an abnormal spine or other musculoskeletal condition but did not indicate any back or lower spine symptoms.  In the August 1986 report of medical history, the Veteran denied a history of "recurrent back pain," but his fracture of the cervical spine was documented.  Additional service treatment records show treatment for the cervical spine but do not discuss the Veteran's back, or thoracolumbar or sacral spine.  In fact, the records of the Veteran's September 1986 medical evaluation board proceedings only note the cervical spine fracture, Brown-Sequard spinal injury, and mild asthma, but do not mention any lower spine or back symptoms or disability.  The Veteran was placed on the temporary disability rating list in 1986 and was to be re-examined for his symptoms in October 1987.  The evidence described above tends to show that a low back disorder did not have its onset in service.

Following service, the Veteran filed a claim for service connection for neck and spinal injuries in February 1987 and he was granted service connection for a cervical spine disability in February 1987.  A September 1989 VA medical evaluation note showed the Veteran's complaint of upper back pain for over two years; however, an x-ray of his thoracic spine showed normal disc spaces and paraspinal soft tissues, intact pedicles, no fractures, and mineralization that was within normal limits.  The medical professional determined that the Veteran's thoracic spine was within normal limits.  Thus, approximately three years after the motor vehicle accident, the Veteran's thoracic spine was normal, which tends to establish that the low back disorder did not have its onset in service.  

In a June 1992 statement, the Veteran reported nerve damage in his right arm, right leg, and left leg.  He stated he could no longer bend and pick up heavy objects and that headaches occurred every day.  A July 1993 VA examination report showed that the Veteran had a C6-C7 radicular right pain with possible involvement of the lower, lumbar segments.  In May 1995, the Veteran requested a lumbar corset brace from VA.  In an October 1999 VA examination report, he complained of standing pain in his low back and he asserted that he had a slipped disc in this part of the spine.  In a March 2002 statement, the Veteran indicated on his application for Social Security Administration (SSA) benefits that he broke his neck and fractured his back in 1991 while serving in the Army.  In a February 2009 statement, the Veteran alleged that he had arthritis in his joints, he injured his back during the June 1986 in-service MVA, and that he has sought treatment for his back symptoms since that time.  He made similar statements in a September 2009 notice of disagreement (NOD) and a January 2010 statement.  In August 2010 and April 2011 statements, as well as other statements in support of his claim, the Veteran asserted that he injured a left lower disc in his spine in-service as a result of the June 1986 MVA.  Similarly, the Veteran's representative contended in January 2017 that the Veteran injured his lower back in service and that VA has failed to differentiate this disability from the Veteran's cervical spine disability.  

During a March 2009 VA examination, an examiner determined that the Veteran's lumbar spine was normal after reviewing his claims file, performing an in-person examination, and noting his self-reported symptoms.  The examiner determined that it is less likely than not (less than 50 percent probability) that the Veteran's low spine complaints are related to his cervical spine fracture.  The examiner explained that the Veteran's clinical findings during the examination showed that the Veteran's lumbar spine was essentially within normal limits.  

An April 2010 magnetic resonance imaging (MRI) scan of the lumbar spine showed the presence of DDD at the L2-L3 through L5-S1 spinal segments, bulging discs resulting in mild central stenosis at the L2-L3 spinal segments with moderate central canal stenosis at the L3-L4, and severe central canal stenosis at the L4-L5 spinal segments.  The MRI also showed that bulging discs resulted in bilateral neural foraminal stenosis that was most pronounced at the L3-L4 and L4-L5 spinal segments, but it did not indicate the presence of any acute compression or fracture.  

In a September 2010 VA pain outpatient procedure note, the Veteran complained of low back pain for 20 years which started in 1989 following his neck and back fracture in service.  

A December 2010 VA examination report showed that the Veteran had limited range of motion of his lumbar spine.  The examiner diagnosed mild strain of the lumbar spine and noted that the x-ray report showed mild lumbar straightening, but no fracture or radiculopathy of the lumbar spine.  

A March 2011 VA examination report showed that the Veteran had DJD of the lumbar spine with bulging disc and stenosis.  After reviewing the Veteran's claims file, performing an in-person examination of the back, and noting the Veteran's self-reported symptoms and history, an examiner opined that it is less likely than not that the Veteran's current DJD of the lumbar spine with bulging disc and stenosis was related to his in-service MVA.  The examiner explained that the Veteran's records do not show any significant treatment for injuries to his lumbar spine following the MVA.  The examiner determined that the Veteran's lumbar degenerative changes were compatible with his age.  The examiner noted that although the Veteran exhibited signs of a Brown-Sequard spinal cord injury at the time of the MVA injury, his symptoms have abated over a period of time.  The examiner determined that it is less likely than not that the Veteran's original findings related to his in-service MVA are present at the time of March 2011 VA examination.

An October 2011 private hospital discharge note showed that the Veteran complained of a spinal cord injury that he sustained in the military following a helicopter crash.  The medical professional indicated that the Veteran recently underwent a lumbar laminectomy.  As noted above, a January 2012 private x-ray of the lumbar spine showed that the Veteran had a lumbar laminectomy and fusion recently, and that his spine showed mild degenerative changes in the lumbar spine.  

In an October 2015 VA addendum medical opinion, a VA examiner determined that it was less likely than not that the Veteran's DDD of the thoracolumbar spine and bulging discs was incurred in or caused by his in-service MVA.  After reviewing and noting the pertinent medical records from the Veteran's claims file and medical literature, the examiner explained that Brown-Sequard syndrome is an incomplete spinal cord lesion characterized by a clinical picture reflecting a hemisection injury of the spinal cord, and is often in the cervical cord region.  She noted that patients with Brown-Sequard syndrome suffer from ipsilateral upper motor neuron paralysis and loss of proprioception, as well as contralateral loss of pain and temperature sensation.  She further noted that a zone of partial preservation or segmental ipsilateral lower motor neuron weakness and analgesia may be noted in such cases.  The examiner explained that in 1986, the Veteran sustained a Brown-Sequard syndrome injury during his military service with resulting left leg paresis.  She determined that the Veteran was diagnosed with lumbosacral contusion at the time of the accident.  The examiner also noted that in 1989, the Veteran reported to his primary care physician that he had had upper back pain for two years, which had worsened in the previous two months.  The examiner indicated that no diagnosis was provided during that medical visit.  She also noted that the Veteran had an x-ray of his lumbar spine in 1993, which was negative for abnormal findings.  She cited to a 1995 MRI of the Veteran's lumbar spine, which showed a very small diffuse disc bulge at L4-L5 spinal segments and minimal degenerative changes.  The examiner pointed to 1999 and 2006 x-rays of the Veteran's lumbar spine, which were negative for abnormal findings.  She also noted that a 2010 MRI showed multiple disc bulges in the lumbar spine and that he had a laminectomy in 2011 with continued back pain symptoms.  Thus, the examiner concluded that it is less likely than not that the Veteran's current low back condition is related to the accident he was involved in during his military service.

This examiner also determined that it is less likely than not that the Veteran's current low spine disorder was proximately due to or the result of his cervical spine disability.  The examiner explained that medical evidence does not support the claim that Brown-Sequard syndrome causes bulging discs or DDD of the thoracolumbar spine.  

Given the above evidence, the Board finds that the Veteran's current lower spine disorder, including DJD and DDD of the lumbar spine, did not manifest in service nor did DJD manifest within one year of separation from service,  Neither disability is otherwise etiologically related to his military service, and they are not caused or aggravated by his cervical spine disability.  Specifically, while the Veteran's service treatment records show several complaints of back pain and tender symptoms in the thoracic spine following the June 1986 MVA, the claims file does not indicate that the Veteran's current lower spine symptoms or disorder, especially DJD or DDD of the lumbar spine, manifested during that time.  Post-service evidence indicates that there was no continuity of symptomatology for this disorder.  In fact, the evidence shows that the Veteran was not diagnosed with lumbar DDD until April 2010 and lumbar DJD until March 2011, which was over 20 years after separation from military service, and medical treatment records show that his back and spine were analyzed on numerous occasions during that time period.  The absence of post-service complaints, findings, diagnosis, or treatment for the current lower spine disorder from 1986 to 2010 and 2011 is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Board has considered the many statements from the Veteran, and his representative, contending that his current lower spine disorder was caused by his in-service MVA and/or a result of his cervical spine injury.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of musculoskeletal disorder due to the medical complexity of the matter involved.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  DJD, DDD, bulging discs, and stenosis of the lumbar spine require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran, or any lay person, is not competent to render an opinion or attempt to present lay assertions to establish etiology of his current lower spine disorder. 

Contrarily, the March 2011 and October 2015 VA examiners' opinions are competent and probative as to the relationship between the Veteran's current lower spine disorder and his active duty service and his cervical spine disability.  The March 2011 VA examiner determined that it is less likely than not that the Veteran's current DJD of the lumbar spine with bulging disc and stenosis was related to his in-service MVA.  This examiner also opined that the Veteran's current degenerative symptoms were related to his age.  Similarly, an October 2015 VA examiner concluded that it was less likely than not that the Veteran's DDD of the thoracolumbar spine and bulging discs was incurred in or caused by his in-service MVA, and that it is less likely than not that the Veteran's current low spine disorder was proximately due to or the result of his cervical spine disability.  The Board finds these examiners' opinions to be highly probative evidence as to the relationship between the Veteran's current lumbar spine disorder and active duty service and cervical spine disability because of the examiners' expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  The Veteran has not submitted competent evidence of a nexus to weigh against the VA medical opinions.

Because the probative evidence does not show that the Veteran's current lower spine disorder manifested in service or within one year of separation from service, or is etiologically related to his active duty service or caused or aggravated by his cervical spine disability, the necessary elements of direct and secondary service connection are not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Prostate Disorder

The Veteran also contends that his current prostate disorder was the result of his active duty service.  

Numerous 2010 and 2012 private treatment records show that the Veteran was diagnosed with mild, benign prostatic hypertrophy.  Thus, the first element of service connection-evidence of a current disability-is met.  

However, there was no event, injury, or disease related to the Veteran's current prostate disorder that occurred in service.  While the Veteran's service treatment records show that he was treated on many occasions for his cervical spine symptoms, there is no indication in the claims file that he experienced any abnormal prostate symptoms in service.  Specifically, his May 1984 pre-enlistment examination showed clinical evaluations of the anus and rectum and the genitourinary system were normal, and the Veteran did not complain of ever having any abnormal prostate symptoms.  Similarly, a June 1985 enlistment report of medical examination showed that clinical evaluations of the anus and rectum and the genitourinary system were normal.  A July 1986 doctor's progress note showed that the Veteran was able to urinate without any problems.  An August 1986 report of medical examination showed clinical evaluations of the anus and rectum and the genitourinary system were normal.  The examiner specifically wrote that digital rectal examination was normal.  Additionally, the Veteran did not complain of ever having any abnormal prostate symptoms.  

Following service, the record does not contain any complaints of or treatment for prostate symptoms until an October 2005 private addendum note, which showed the presence of benign prostate hypertrophy and outlet obstruction urinary symptoms.  The Veteran first complained of prostate symptoms to VA in an October 2008 statement and has made assertions since that time that his current prostate disorder was due to his active duty service.  Since 2008, the Veteran was treated on numerous occasions for these symptoms, including in 2010 and 2012, but medical professionals have not indicated that his prostate symptoms are etiologically related to his active duty service.   

Given the above evidence, the Board finds that the Veteran's current prostate disorder, to include mild benign prostatic hypertrophy, did not manifested in service and he has not incurred an in-service injury, event, or disease related to his current prostate disorder.  The service treatment records are silent for any complaints of prostate symptoms and May 1984, June 1985, and August 1986 examinations showed that clinical evaluations of the anus and rectum and the genitourinary system were normal.  Furthermore, the lay and medical evidence shows that prostate symptoms first onset in 2005.  There were no complaints, diagnosis, or treatment for this disorder for approximately 19 years following service discharge.  

As there is no in-service injury, event, or disease, there can be no existence of a causal relationship between the Veteran's current disorder and an in-service injury, event, or disease.  Thus, a discussion of the lack of a nexus is not necessary.

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Heart Disorder

The Veteran also contends that he has a current heart disorder and that this disorder was caused by his active duty service. 

In a June 2007 VA anesthesiology consultation note, a medical professional noted that the Veteran had a history of chest pain in 1999 and that cardiac catheterization results were negative.  The Veteran told the medical professional that he was told by doctors that his chest pain was probably due to bloating and gas from his Gabapentin medication. 

In a January 2010 statement, the Veteran complained that when he expressed pain and discomfort in his chest, his VA general physician, who is a cardiologist, has instructed him that his symptoms are due to bad cases of gas.  

In an August 2010 statement, the Veteran indicated that recent tests from the Valpo-Portage healthcare system showed the presence of a heart condition.  A review of these private records from 2010 indicates that the Veteran's heart had regular rhythm and rate, but no abnormal symptoms were noted.  

The Veteran filed an informal claim for a heart disorder in January 2011.  He again asserted that he was seeking service connection for a heart condition in May 2011.  Since that time, medical treatment records have not shown the presence of any heart disorder.  Specifically, in an October 2011 private cardiac catheterization report, the Veteran was noted to have a history of coronary risk factors.  He complained of chest discomfort for the previous few weeks.  The doctor noted that the Veteran had abnormal electrocardiogram (EKG) test results with ST-T changes in the anteroseptal leads.  Following the cardiac catheterization, the doctor noted no evidence of significant coronary artery disease and that the Veteran had normal left ventricular systolic function.  The doctor also noted that the Veteran had low overall cardiovascular risk for surgery.  A November 2011 private consultation report showed regular heart symptoms.  In a February 2013 report of general information form, the Veteran told VA staff that his private medical provider told him that he had suffered a heart attack.  

The evidence shows the Veteran does not have a heart disorder and has not had any such disability at any point during the appeal.  The Board acknowledges the Veteran's complaints of chest pain and the several VA treatment records showing treatment for and past history of chest pain.  However, pain alone, in and of itself, is not a disability for purposes of awarding service connection benefits.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  Additionally, as noted above, medical professionals have determined that these painful chest symptoms are related to the Veteran's gastrointestinal disorders and not a heart disorder. 

The Board also acknowledges that the Veteran has indicated that he has a heart disorder and that a private doctor has told him that he has had a heart attack.  However, these assertions are contradicted by the VA and private treatment records, which show that the Veteran's heart symptoms have been normal.  Although an October 2011 private doctor noted that the Veteran's EKG results showed ST-T changes in the anteroseptal leads, these laboratory-confirmed clinical finding are not a disease, injury, or disability, in and of themselves, for which VA compensation benefits are payable.  Furthermore, the term "disability" refers to impairment of earning capacity.  See Allen, 7 Vet. App. at 439.  The evidence does not suggest that the Veteran's ST-T changes in the anteroseptal leads cause him any impairment of earning capacity.

Where the evidence does not support a finding of a current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show a current disability at any time during the appeal period, there is no separate and underlying heart disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent a current disability, the claim of entitlement to service connection for a heart disorder must be denied. 

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

OSA

The Veteran also contends that his current OSA was caused or aggravated by his acquired psychiatric disorder and lower spine disorder.  Specifically, in a September 2009 statement, the Veteran alleged that he stopped breathing in his sleep due to his continued problems with PTSD.  In an August 2010 statement, he noted that recent tests showed the presence of sleep apnea.  He expressed wanting to establish service connection for sleep apnea in January 2011 and May 2011 statements.  In a July 2013 statement, the Veteran again asserted that his OSA was due to his PTSD.  He also alleged that he developed OSA symptoms because he constantly slept on his back in order to prevent his lower back from going out of whack.  He made similar contentions in an August 2015 statement. 

The Veteran's service treatment records do not note any OSA symptoms or complaints, including his May 1984, June 1985, and July 1986 reports of medical examination.  As the Veteran's service treatment records are silent for any complaints or treatment of OSA symptoms, and as the Veteran has only indicated that his current OSA is related to his acquired psychiatric and lower spine disorders, the Board shall limit its analysis to secondary service connection and shall not discuss entitlement to direct service connection for OSA below.  See Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or the evidence of record).  

The Veteran has been diagnosed with sleep apnea.  Specifically, following an April 2010 private polysomnogram study, the Veteran was diagnosed with mild OSA, which became moderate in severity during rapid eye movement (REM) sleep.  Thus, the first element of secondary service connection-evidence of a current disability-is met.  

Regarding the second element of secondary service connection, the claims file contains the Veteran's statements indicating that his current OSA symptoms are caused or aggravated by his lower spine disorder and an acquired psychiatric disorder, to include PTSD.  The claims file also includes a medical opinion from a March 2013 VA examiner regarding the causal relationship between the Veteran's OSA and his acquired psychiatric disorder.  Following an examination, the examiner confirmed the Veteran's diagnosis of OSA and indicated that he was first diagnosed with this disorder in 1994.  The Veteran told the examiner that his sleep apnea started in 1994 and that he has a history of snoring, stopped breathing during sleep, and allergies.  Following a physical examination, review of the pertinent records, and analysis of the Veteran's history and self-reported symptoms, the examiner opined that it was less likely than not that the Veteran's current OSA was proximately due to or the result of his acquired psychiatric disorder.  The examiner explained that a mental health disorder is not a cause of sleep apnea.  Furthermore, the examiner noted that OSA is associated with snoring and airway obstruction in the throat during sleep.  

The Board finds that the Veteran's current OSA is not caused or aggravated by any acquired psychiatric disorder or a service-connected back disorder.  While the Veteran currently has a diagnosed lower spine disorder, to include DDD and DJD of the lumbar spine, as noted above, that disorder is not service connected at this time.  Thus, the Veteran's OSA cannot be secondary to his lower spine disorder.  38 C.F.R. § 3.310.  

The Board has considered the Veteran's lay assertions that his current OSA symptoms are due to an acquired psychiatric disorder.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of sleep disorder due to the medical complexity of the matter involved.  See Layno, 6 Vet. App. at 469; Jandreau, 492 F.3d at 1376-77; Woehlaert, 21 Vet. App. at 462.  OSA requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder. 

Contrarily, the March 2013 VA examiner's opinions are competent as to the relationship between the Veteran's current OSA and an acquired psychiatric disorder.  The Board finds this examiner's opinions to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  

The Board notes that it is remanding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder for additional development below.  However, it determines that the claim of entitlement to service connection for OSA is not inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, even if VA grants service connection for an acquired psychiatric disorder, the competent and probative evidence shows that the Veteran's OSA is not caused or aggravated by any acquired psychiatric disorder, as shown in the March 2013 VA examination report.  Thus, any development and adjudication of the acquired psychiatric disorder claim would not impact the Veteran's claim for entitlement to service connection for OSA.  

Because the probative evidence does not show that the Veteran's current OSA is caused or aggravated by any acquired psychiatric disorder and the Veteran does not have a service-connected low back disorder, the necessary elements of secondary service connection are not met.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The issue of entitlement to a disability rating in excess of 60 percent for a right arm disability is dismissed.

The issue of entitlement to a disability rating in excess of 10 percent for a right leg disability is dismissed.

The issue of entitlement to a disability rating in excess of 10 percent for a left leg disability is dismissed.

The issue of entitlement to service connection for a right foot disorder is dismissed.

Service connection for a lower spine disorder is denied.  

Service connection for a prostate disorder is denied.  

Service connection for a heart disorder is denied.  

Service connection for OSA is denied.  


REMAND

The Board must remand the issues of entitlement to an increased rating for a left arm disability, entitlement to service connection for an acquired psychiatric disorder, a right knee disorder, a left knee disorder, hypertension, and a bladder disorder, and entitlement to specially adapted housing or special home adaptation grant.

The Board is remanding the Veteran's claim of entitlement to a disability rating in excess of 20 percent for left arm paresthesia for a new VA examination to determine the current severity of his symptoms.  The Veteran's left upper extremity was examined in June 2011.  The mere passage of time between an examination and the Board's review of a disability evaluation does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Veteran has asserted that this disability has worsened in severity since the most-recent examination, including in a July 2013 NOD.  See 38 C.F.R. §§ 3.326, 3.327 (2016) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board is remanding the Veteran's service connection claim for an acquired psychiatric disorder for an addendum VA medical opinion.  Specifically, the Veteran was afforded a VA psychiatric examination in March 2013, during which he was diagnosed with an anxiety disorder not otherwise specified (NOS), and the examiner determined that the Veteran did not meet separate diagnoses of depression, anxiety, or panic.  The examiner opined that the Veteran's chronic anxiety disorder NOS related to his personal and marital issues rather than his military service.  In a May 2013 VA addendum medical opinion, this examiner opined that it was not at least as likely as not that the Veteran's current anxiety disorder was related to his military service or his medical or neck injuries.  The examiner explained that although the Veteran had an MVA in 1986 while in service, he did not seek psychiatric care until 11 years later in 1997.  The examiner again indicated that the Veteran's anxiety disorder is more likely related to his personal, social, and family issues rather than his military service or in-service MVA.  

The Board determines that the March 2013 and May 2013 medical opinions are inadequate to adjudicate the Veteran's acquired psychiatric disorder claim.  See Barr, 21 Vet. App. at 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the examiner opined that the Veteran's current psychiatric disorder was not related to his active duty service because the Veteran first sought treatment for his psychiatric symptoms in 1997, the examiner failed to discuss the Veteran's in-service complaints of depression symptoms in June 1986 and July 1986 service treatment records.  The Veteran also noted in his August 1986 medical board report of medical history that he had symptoms of depression or excessive worry.  The examiner also did not discuss a July 1992 SSA record showing that the Veteran has had psychiatric treatment, a May 1992 VA medical certificate showing that the Veteran was hospitalized for depression and polysubstance abuse in April 1992 and was diagnosed with "rule out schizoaffective disorder," bipolar depressed, and polysubstance abuse in May 1992.  Furthermore, the examiner did not address additional psychiatric treatment records, including hospital admissions, in 1993 and June 1995, when he determined that the Veteran's current disorder is not etiologically related to his military service because he first sought treatment for mental health symptoms in 1997.  Thus, an addendum medical opinion is necessary for this claim. 

The Board is remanding the Veteran's claims of entitlement to service connection for right and left knee disorders for a new VA examination.  Although the claims file contains several VA examination reports assessing bilateral lower extremity neurological symptoms, the Veteran was never provided a VA examination for his right knee symptoms.  A November 2008 VA examination report notes that the Veteran had right knee surgery in 2006 and the Veteran has asserted on many occasions during the appeal that he has a current right knee disorder, to include an internal derangement of the knee, that is due to his in-service MVA and/or his cervical spine disability and service-connected paresthesia of the right leg.  Additionally, a March 2009 VA examiner determined that it is less likely than not that the Veteran's left knee complaints are a result of his low spine disorder, however, this examiner did not address whether the Veteran's left knee disorder was caused by his active duty service.  The Board notes that the Veteran's service treatment records, including two July 1986 doctor's progress notes, show that he had left knee clonus symptoms.  Accordingly, a VA examination should be afforded to the Veteran for his left and right knee disorders.  See McLendon, 20 Vet. App. at 81.  

The Board is remanding the Veteran's hypertension claim for an addendum VA medical opinion.  During a March 2013 VA examination, the examiner opined that the Veteran's current hypertension disorder was less likely than not proximately due to or the result of the Veteran's mental health disorder.  However, the examiner did not provide an opinion as to whether the Veteran's current hypertension manifested in service, or within one year of separation from service, or is otherwise etiologically related to his active duty service.  In this regard, the Board notes that the Veteran's service treatment records show elevated blood pressure readings on several occasions, including on June 30, 1986, when the Veteran's blood pressure readings were 130 systolic over 90 diastolic and on July 4, 1986, when his blood pressure showed readings of 142 systolic over 96 diastolic and 130 systolic over 90 diastolic.  See id.  

The Board must also remand the Veteran's bladder disorder claim for a VA examination to determine the current symptomatology and etiology of any genitourinary and bladder symptoms.  Specifically, while the Veteran's VA and private treatment records have shown the presence of blood in his urine during the appeal and a March 2009 VA examination for the Veteran's cervical spine has shown that the Veteran reports experiencing bladder symptoms that are related to his cervical spine injury and its sequela, the Veteran has not been afforded a VA examination to determine the current diagnosis of his bladder disorder and its etiology.  Additionally, the Veteran's service treatment records show that he was equipped with a Foley catheter following his June 1986 MVA.  Thus, a VA examination should be scheduled to determine whether the Veteran's current bladder disorder, if any is present, was caused by his active duty service and/or caused or aggravated by his cervical spine disability and its residuals.  

Finally, the Board must remand the claim of entitlement to specially adapted housing or special home adaptation grant as this claim is inextricably intertwined with the Veteran's left arm disability claim, which the Board is remanding to the AOJ.  See Harris, 1 Vet. App. at 183; see also Tyrues, 23 Vet. App. at 177.  Specifically, if the Veteran's left arm shows more severe symptoms following proper development, including the loss of use of the upper extremity, it would significantly impact the adjudication of his claim of entitlement to specially adapted housing or special home adaptation grant. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA medical records for the Veteran's treatment for his left arm disability, acquired psychiatric disorder, right and left knee disorders, hypertension, and bladder disorder, and associate them with the claims file, which appears to be records dated between February 2013 and August 2013 and from September 2015 to the present.  Document any negative responses received.

2. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left arm disability.

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left arm paresthesia. 

3. Return the claims file to the March 2013 VA examiner who provided a VA psychiatric examination and a May 2013 VA addendum medical opinion and request that he re-review the file and respond to the below inquiries regarding the Veteran's service connection claim for an acquired psychiatric disorder.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current acquired psychiatric disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the March 2013 VA psychological examination and May 2013 VA addendum medical opinion, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder was caused by or is otherwise etiologically related to his active duty service.  

b. The examiner should comment as to the significance of June 1986 and July 1986 in-service complaints of depression symptoms, and an August 1986 Report of Medical History notation of a history of depression or excessive worry symptoms, in responding to the question of whether the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service.  See VBMS entries with document type "STR - Medical," (with #2 & #3 in the subject line), received 08/04/2009, at pages 26-27 (#2) and at pages 97, 136, 141, and 144 (#3).

c. The examiner is also asked to comment as to the significance of psychiatric treatment records from July 1992, April 1992, May 1992, June 1995, and several records from 1993 on whether the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service.  See VBMS entries with document type "VA 10-10 Forms," (with #1 & #2 in the subject line), received 07/01/1992, at page 1 (#1) and at pages 4-9 (#2), "Medical Treatment Records - Furnished by SSA," (with #1, #2 & #3 in the subject line), received 06/03/1993, at pages 11-15 (#1), pages 1-5 (#2), and at pages 9-22, 39-58 (#3); "VAMC Report of Hospitalization," received 02/23/1994, at page 5.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4. Schedule the Veteran for a VA examination to evaluate the current nature and etiology of his left and right knee disorders.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail, to include current symptomatology and diagnoses of any left and right knee disorders, if any are present.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disorder, if any is present, manifested in service or within one year of separation from service, was caused by, or is otherwise etiologically related to his active duty service, to include a June 1986 MVA.  For service treatment records, see VBMS entries with document type "STR - Medical," (with #1, #2 & #3 in the subject line), received 08/04/2009.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left knee disorder, if any is present, manifested in service or within one year of separation from service, was caused by, or is otherwise etiologically related to his active duty service, to include a June 1986 MVA.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

5. Return the claims file to the March 2013 VA examiner who provided a VA examination for the Veteran's hypertension disorder and request that he re-review the file and respond to the below inquiries regarding the Veteran's service connection claim for hypertension.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current hypertension symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the March 2013 VA physical examination, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension disorder manifested in service or within one year of separation from service, was caused by, or is otherwise etiologically related to his active duty service.  

b. The examiner should comment as to the significance of June 1986 and July 1986 service treatment records showing three blood pressure readings of 90 diastolic or higher on whether the Veteran's current hypertension disorder manifested in service or within one year of separation from service, or is otherwise etiologically related to his active duty service.  For in-service blood pressure readings, see VBMS entry with document type "STR - Medical," (with #3 in the subject line), received 08/04/2009, at pages 102 & 123 (blood pressure readings under "Vital Signs").

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

6. Schedule the Veteran for a VA examination to evaluate the current nature and etiology of his bladder disorder, if any is present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail, to include current symptomatology and diagnoses of any bladder disorder, if any is present.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bladder disorder, if any is present, was caused by or is otherwise etiologically related to his active duty service, to include the placement of a Foley catheter following a June 1986 MVA.  For service treatment records, see VBMS entries with document type "STR - Medical," (with #1, #2 & #3 in the subject line), received 08/04/2009.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bladder disorder, if any is present, was caused or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's cervical spine disability or its residuals.    

If the Veteran's bladder disorder, if any is present, has been aggravated by his cervical spine disability or its residuals, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

7. After completing Step 1 through Step 6, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to a disability rating in excess of 20 percent for a left arm disability, entitlement to service connection for an acquired psychiatric disorder, a right knee disorder, a left knee disorder, hypertension, and a bladder disorder, and entitlement to specially adapted housing or special home adaptation grant in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


